Title: To George Washington from George Clinton, 8 October 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir
            Poukeepsie [N.Y.] 8th October 1778.
          
          I am extreamly sorry to trouble your Excellency about an Unhappy Affair which I am sensible will give you Pain—Last Evening I was favoured with the inclosed Letter from Genl Nixon giving an Account of some violent and unprovoked Abuses having been lately committed by Officers of the Army on three of the Subjects of this State. The Parties injured mean to seek Justice of the Offenders in the ordinary Courts of Justice & I am perswaded the mention of this only will be sufficient to procure your Excellency’s Order that they be held in 
            
            
            
            Custody till Process can be made out against them (which will be as soon as their Christian Names can be discovered) And that they then be delivered over to the proper Civil Officer I am Sir with the greatest Respect your Excellencys Most Obedt Servt
          
            Geo. Clinton
          
        